Citation Nr: 0718194	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Hartford Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
January 2005 and March 2006, at which times the Board 
remanded the case for further action by the originating 
agency.  While the case was in remand status, an increased 
rating of 70 percent was granted in a December 2005 rating 
decision, effective April 29, 1999.  This has not satisfied 
the veteran's appeal and the case was returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  For the period prior to August 7, 2003, the occupational 
and social impairment from the veteran's PTSD more nearly 
approximated deficiencies in most areas than total 
impairment.

2.  For the period beginning August 7, 2003, the occupational 
and social impairment from the veteran's PTSD has more nearly 
approximated total impairment than deficiencies in most 
areas.  


CONCLUSIONS OF LAW

1.  For the period prior to August 7, 2003, the criteria for 
a disability rating in excess of 70 percent for PTSD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  For the period beginning August 7, 2003, the criteria for 
a 100 percent disability rating for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in February 2005, subsequent to 
its initial adjudication of the claim.   In addition, he was 
provided appropriate notice concerning the effective-date 
element of his claim in a letter mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in March 
2007.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.





Factual Background

The record contains treatment records and letters from the VA 
Medical Center (VAMC) and the veteran's health care provider 
showing that the veteran has participated regularly in 
therapy for his PTSD since 1996.  His symptoms included 
flashbacks, intrusive thoughts, sleep disturbances, 
agitation, and problems with anger control.  These anger 
issues caused the veteran to experience problems at work such 
as being suspended in August 2000 due to an altercation with 
a co-worker.  In November 2000 the veteran stated that he was 
unhappy at work and was having trouble controlling his anger 
especially around his daughters.  In May 2003 he was assigned 
a Global Assessment of Functioning (GAF) score of 35 and on 
August 17, 2003, he was terminated from his job as a 
custodian at the post office after a violent outburst at work 
on August 7, 2003.    

The veteran's first VA psychiatric examination was conducted 
in April 2003.  He was alert and oriented with a logical and 
goal-directed thought process with some tendency towards 
tangentiality.  He reported that his symptoms included 
intrusive memories, nightmares, enhanced startle reactions, 
paranoia, and hypervigilance.  He stated that his 
hyperarousal problems, irritability, and anger had gotten him 
into trouble at work when dealing with co-workers and 
authority figures and that he was physically abusive with his 
wife and daughter.  He was currently employed with the postal 
service, and although he had difficulties with his job, he 
continued to work there full-time.  The veteran stated that 
he sometimes heard voices talking about him or trying to take 
advantage of him.  He had ongoing suicidal thoughts but would 
not act on them out of concern for his family.  The examiner 
found that the veteran's condition was stable, but he seemed 
continuously troubled because of his irritabilities and 
difficulties in dealing with interpersonal situations.  The 
diagnosis was severe PTSD and a GAF score of 55 was assigned.  

While undergoing treatment at the VAMC, the veteran was 
provided a neuropsychological examination in August 2005.  He 
was noted to be without a job or regular home.  His affect 
was full-range, and his conversational speech was fluent and 
expressive but tangential.  His working memory was somewhat 
limited and he had difficulty comprehending multi-part 
directions.  Overall, his performance was remarkable for 
significant executive difficulties marked by impulsivity and 
concrete thought processes.  The examiner found that the 
veteran would require help with problem solving and guidance 
through step-by-step instructions.  The etiology of these 
difficulties was unclear, but the examiner concluded they 
were multifactorial with PTSD, alcohol intake, and 
developmental factors playing a part.  

In September 2005 the veteran was afforded another VA 
psychiatric examination.  He was cooperative and his mood and 
affect were depressed.  His thought processes were somewhat 
tangential, though he was easily redirected.  His speech was 
normal.  The veteran's PTSD appeared to have been exacerbated 
with the onset of the Iraq war in 2003.  He reported 
experiencing daily flashbacks and nightmares, and difficulty 
falling asleep.  His thought content did not include suicidal 
or homicidal ideations and his judgment and insight appeared 
fair.  He stated that he would isolate himself from people 
and was emotionally numb.  The veteran reported significant 
irritability and anger evidenced by violence against his 
first wife and his girlfriend and his being recently fired 
from work due to a violent outburst.  He experienced 
hypervigilance, panic attacks, and anxiety.  The veteran also 
stated that he had poor concentration and memory.  He 
reported feeling helpless and no longer taking pleasure in 
art or music.  His relationship with his girlfriend of 24 
years had ended after he lost his home.  The examiner found 
that the veteran had trouble following through and generally 
organizing his life.  While the veteran appeared highly 
motivated to improve his life, the examiner stated that due 
to his significant impairment it was unlikely he would make 
enough improvements in order to return to work in the near 
future.  If he did, it would be in a very limited capacity 
and in a very structured setting.  The assigned GAF score of 
45 indicated the severity of his impairment in functioning 
that was not only in his ability to work, but also to solve 
problems with life issues such as money, housing, and 
relationships.  The examiner concluded that the veteran was 
impaired in all these areas and that his PTSD combined with 
his neuropsychological issues severely limited his ability to 
function.

VAMC records show that during 2004 the veteran underwent 
vocational training and was working to become a truck driver.  
In January 2005 he reported that he was still out of work and 
in February 2005 he lost his house to foreclosure.  He also 
stated that his girlfriend left him taking their children 
with her.  In August 2005 he was assigned a GAF score of 40.  
The veteran was homeless and living in a shelter until 
November 2005 when he secured an apartment in section 8 
housing.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

The Board finds that for the period prior to August 7, 2003, 
the occupational and social impairment from the veteran's 
PTSD more nearly approximated deficiencies in most areas than 
the total impairment required for a 100 percent rating.  In 
this regard, the Board notes that although the veteran 
reported having problems at work and was suspended in August 
2000, he remained employed full-time throughout this period 
and was involved in a relationship with his girlfriend that 
had lasted for over 20 years.  During his April 2003 VA 
examination, he was observed to be alert and oriented with a 
goal-directed thought process.  H expressed ongoing suicidal 
thoughts, but stated that he would not act on them out of 
concern for his family.  His assigned GAF score of 55 is 
indicative of only moderate impairment.  While the veteran's 
VAMC records show that he was assigned a GAF score of 35 in 
May 2003, the Board notes that he exhibited none of the 
symptoms associated with a disability evaluation of 100 
percent during the period prior to August 7, 2003.  
Specifically, there is no medical evidence that he was 
disoriented to time and place; experienced memory loss for 
his own name, those of relatives, or his former occupation; 
was in persistent danger of hurting himself or others; 
experienced persistent delusions or hallucinations; or that 
his symptoms resulted in a total impairment in his ability to 
function.  Therefore, the Board finds that for the period 
prior to August 7, 2003, the veteran's PTSD more nearly 
approximated the criteria associated with the currently 
assigned disability rating of 70 percent.

For the period beginning August 7, 2003, the Board finds that 
the occupational and social impairment from the veteran's 
PTSD does more nearly approximate total.  The record shows 
that the veteran was fired from his job as a custodian at the 
post office in August 2003 due to a violent outburst that 
occurred on August 7, 2003.  Despite undergoing vocational 
training in 2004 to become a truck driver, the veteran 
appears to have remained unemployed throughout this period, 
and in February 2005 he lost his home to foreclosure.  
Following the loss of his home, the veteran lived in a 
homeless shelter until November 2005 when he secured an 
apartment in section 8 housing.  In addition, in February 
2005, his girlfriend of over 20 years left him taking their 
two children.  During a neuropsychiatric examination in 
August 2005 the veteran was found to have significant 
difficulties with his thought processes.  The September 2005 
VA examiner noted that the veteran was impaired in all areas 
and that his PTSD combined with his neuropsychological issues 
severely limited his ability to function.  The examiner also 
stated that it was unlikely that the veteran would be able to 
make improvements that would enable him to return to work.  
Accordingly, a 100 percent disability rating is warranted 
from August 7, 2003.  



							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the veteran's PTSD warrants 
a 70 percent disability rating for the period prior to August 
7, 2003, and a 100 percent disability on and after August 7, 
2003, the appeal is granted to this extent and subject to the 
criteria governing the payment of monetary benefits.  


____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


